Citation Nr: 0600272	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-10 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss. 



REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney











INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a February 2004 rating decision, the RO increased the 
veteran's bilateral hearing loss rating to 10 percent, 
effective November 7, 2003, based upon the results from a 
November 2003 VA audiological examination.  However, in July 
2005, the RO determined that there was clear and unmistakable 
error in the February 2004 rating determination in granting a 
10 percent evaluation for bilateral hearing 
loss.  Specifically, the RO, upon further review, determined 
that the November 2003 VA audiological examination report 
failed to demonstrate hearing loss severe enough to warrant a 
10 percent evaluation.  Based upon this finding, the RO 
reduced the evaluation for hearing loss to noncompensable, 
effective November 7, 2003.  Therefore, the veteran's 
noncompensable rating for bilateral hearing loss has 
remained in effect during the entire claims period, and the 
sole issue before the Board is whether a compensable 
evaluation for bilateral hearing loss is warranted. 

The original appeal included a service connection claim for 
post-traumatic stress disorder (PTSD).  In a July 2005 rating 
decision, the RO granted service connection for PTSD and 
assigned a 100 percent evaluation, effective January 2000.  
As this represents a full grant of benefits, this issue is no 
longer on appeal.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
productive of Level VI hearing acuity in the left ear and 
Level I hearing acuity in the right ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
Supp. 2005); 38 C.F.R. Part 4, including §§ 4.85, 4.86 and 
Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification for his 
increased rating claim.  However, upon review, the Board 
finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.  Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005)

The initial unfavorable agency decision was made before the 
VCAA was enacted and therefore, it was not possible to 
receive proper VCAA notification prior to the decision.  
However, the RO provided the veteran with VCAA letters in 
July 2002 and September 2003.  The VA fully notified the 
veteran of what is required to substantiate his claim in the 
letter, and in the February 2003 statement of the case (SOC).  
Together, the VCAA letters and SOC provided the veteran with 
a summary of the evidence, the applicable laws and 
regulations, and a discussion of the facts of the case.  In 
addition, the SOC specifically detailed the particular rating 
criteria used to evaluate the veteran's increased evaluation 
claim and what factual evidence was used to determine the 
rating assigned.  The most recent supplemental statement of 
the case issued in July 2005 specifically indicated that 
higher evaluations were not warranted for his bilateral 
hearing loss.  This finding clearly informed the veteran and 
his representative that evidence showing the pure tone 
threshold findings and how those findings were applied to the 
appropriate rating criteria.  

VA also specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to send medical 
treatment records from any private physician regarding 
treatment, to provide a properly executed release so that VA 
could request the records for him, and request that he submit 
any evidence in his possession.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
increased evaluation claim, and to respond to VA notices.  
Based on the above, the duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, numerous VA medical records, including VA 
examination reports, treatment reports, and clinical notes, 
including a VA examination report dated in November 2003.  
The evidence also includes records from the Social Security 
Administration, private medical records, and written 
statements from the veteran.  As VA examinations and other 
medical evidence are of record, the Board finds no further VA 
examination necessary in this case.  Despite receiving 
information concerning the specific evidence VA used in 
determining the claim, the veteran and his representative 
have not claimed that any additional evidence needs to be 
considered or claimed that any evidence is otherwise missing 
from the record.   

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Bilateral Hearing Loss

Service connection for bilateral hearing loss was originally 
granted in a September 1985 rating decision and a 
noncompensable rating assigned.  The current appeal arises 
from a November 2000 rating decision, which continued a 
noncompensable rating.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. Part 4 (2005).  For all service-connected disabilities 
on appeal, the veteran is asserting an increase disability 
rating for an existing service-connected disability.  Where 
entitlement to compensation has already been established and 
an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The RO evaluated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2005).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2005).  38 C.F.R. § 4.85(c) (2005).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2005).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment. Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).


Three Maryland CNC examinations are of record during the 
claims period.  

On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
60
75
LEFT
20
55
80
85

The pure tone threshold average was 48 for the right ear and 
60 for the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.  

On the authorized audiological evaluation in March 2000, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35

65+
LEFT
15
55

65+

The pure tone threshold average was 37 for the right ear and 
45 for the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  

The findings most favorable to the veteran from the 2000 
audiological examinations showed Level I hearing for the 
right ear and Level III hearing for the left ear.  38 C.F.R. 
§ 4.85 Table VI (2005). Applying these findings to the Table 
in the Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss based on the two audiological examinations from 
2000.  38 C.F.R. § 4.85 Table VII (2005).

On the authorized audiological evaluation in November 2003, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
70
75
LEFT
20
70
85
90

The pure tone threshold average was 51 for the right ear and 
66 for the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  

Audiological evaluation in November 2003 showed Level I 
hearing for the right ear and Level III hearing for the left 
ear.  38 C.F.R. § 4.85 Table VI (2005).  Applying these 
findings to the Table in the Rating Schedule shows that a 
compensable rating is not warranted for the veteran's 
service-connected bilateral hearing loss.  38 C.F.R. § 4.85 
Table VII (2005).  However, here, consideration of 38 C.F.R. 
§ 4.86(b) is warranted based on the November 20003 findings 
of 20 decibels at 1000 Hertz and 70 decibels at 2000 Hertz.  
While Table VI demonstrates Level III hearing for the left 
ear, under Table VIa, the left ear indicates Level V hearing 
loss plus one level per regulations, or Level VI.  Id.  
Nevertheless, Level I hearing for the right ear and Level VI 
hearing for the left ear still does not warrant a compensable 
rating for the veteran's service-connected bilateral hearing 
loss.  38 C.F.R. § 4.85 Table VII (2005).

The Board notes again that the February 2004 rating decision, 
which awarded a 10 percent evaluation for bilateral hearing 
loss based upon the findings from the November 2003 VA 
audiological examination report, was later found clear and 
unmistakable error in the July 2005 rating decision based 
upon the facts as summarized above.  

In his notice of disagreement, the veteran stated that he has 
screaming in his ears 24 hours a day, seven days a week.  He 
also indicated that when he is under stress, the noise is 
worse, and when he was hospitalized, it was like sparkler 
that he could not focus on anything else.  For the complaints 
of constant noise in the ears, the Board notes that the 
veteran is service-connected for bilateral tinnitus and this 
issue is not on appeal to the Board.

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.   As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of bilateral hearing loss shown by VA audiological 
examinations fails to meet the standards for a compensable 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  Therefore, the claim is 
denied.  However, the veteran can reapply for a compensable 
rating at any time.  


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


